Title: From Louisa Catherine Johnson Adams to John Quincy Adams, 3 August 1821
From: Adams, Louisa Catherine Johnson
To: Adams, John Quincy


				
					My very dear friend
					Quincy 3d. August 1821
				
				Mr. Shaw brought me your letter last night of the 29 and you may be assured I will attend to the confidential injunction it contained— At the same time I will take the liberty of expressing my doubts as to the propriety of shrinking thus for ever from any manifestation of the publick feeling which it is natural to expect (and which with our Institutions which are altogether popular) it is sometimes dangerous to reject. To me who understand perfectly what the real motives are by which you are actuated, and who can fully appreciate them, it would be perfectly unnecessary to assign reasons; but the world seldom examine farther than the surface of things and our very virtues are frequently tortured into vices by  misconception— You in consequence of the natural coldness and reserve of your manners are more calculated to produce a harsh judgment than most men; more particularly as the publick opinion inclines to believe this coldness to proceed from pride; instead of being as I know from modesty, and a desire to avoid display. The Address notwithstanding it has been severely censured for party purposes, has in fact prepared the publick for a change of opinion favourable in every respect both to your manners and principles, and it would perhaps be wiser to meet it with ease and grace, than to be thought to shun it with disdain: more especially as there is nothing uncommon or remarkable in such a circumstance, as all the Secretaries are offered the same marks of respect or esteem; and the very desire to avoid it implies and attatches an idea of importance to it, which tho’ it may be real, ought not to be perceptible— You will read and frown perhaps at the remarks above; but you will forgive them, and need never sanction them. We have all a right to an opinion; perhaps not to express it; but the length of time we have lived together, and the cordial interest I must ever take in your interest concerns authorizes them, and makes them harmless— Last Eveng Mr Van Lenop was here wishing to make a compliment he said he hoped when he returned to America in four years he should have the honour of visiting me at the great house. I pretended not to understand and replied he would always be a welcome visitor at any house: upon which he began a speech meant to be very civil which terminated by “if the Vox populi must chose he did not know why they should not pick you up— We have all been sick here and Mary and myself considerably so— The Coachman’s fever left him for a week but returned last night— Your Father improves in health and  every hour and is planning parties all the time  I am to accompany him— He says you must break away from the President and Mr C Baron whether they like it or not for see you he will— Your Brother still has the jaundice and look badly but he is lively and conversable and more as he used to be than I have seen him for many years— We are all at a loss about Commencement and I am teazed by questions which I cannot answer— It is not very fashionable to make an entertainment on the occasion and in your situation from all I see and hear it would scarcely be possible to do it without making exceptions— At all events every part of the family that can will attend and what is to be done with them?Ever Yours—
				
					
				
				
			